Citation Nr: 1011358	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected degenerative disc disease of the lumbar spine at 
L5-S1, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for prostatitis with 
urinary frequency and dysuria, currently evaluated as 40 
percent disabling. 

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a December 2003 decision by the RO in 
Oakland, California that denied an increase in a 40 percent 
rating for history of prostatitis, and from an August 2004 
rating decision that granted service connection and a 20 
percent rating for degenerative disc disease of the lumbar 
spine.  A personal hearing was held before the undersigned 
Acting Veterans Law Judge in October 2009.

Additional pertinent evidence was submitted to the Board in 
October 2009.  As the Veteran has waived initial RO review of 
such evidence, the Board will consider it.  38 C.F.R. 
§ 20.1304 (2009).

The Board notes that the record reasonably raises the 
question of whether the Veteran is unemployable due to his 
service-connected disabilities.  The issue of entitlement to 
TDIU rating is part and parcel of the increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the 
issues are as noted on the title page.

The issue of entitlement to TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
degenerative disc disease of the lumbar spine at L5-S1 is 
productive of complaints of pain; objectively, he had forward 
flexion of the lumbar spine to 40 degrees, at worst (while 
more recent records show forward flexion to 90 degrees), with 
some spasm but with no ankylosis.

2.  In October 2009, prior to the promulgation of a decision 
in the present appeal, the Board received notification from 
the appellant that he wished to withdraw his Substantive 
Appeal as to the issue of entitlement to an increased rating 
for history of prostatitis.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for service- connected degenerative disc disease of 
the lumbar spine at L5-S1 have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 
(2009).

2.  As to the issue of entitlement to an increased rating for 
history of prostatitis, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2003 letter, the RO provided the Veteran notice 
with respect to his claim for service connection for a low 
back disability.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The Veteran was notified that his claim was awarded with an 
effective date of June 13, 2003, the date of his claim, and 
that a 20 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating, and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in argument included in multiple 
written statements and letters.  He was assigned the date of 
the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 
Additional notice was provided in letters dated in March 
2006, August 2008, and September 2008, and the claim was last 
readjudicated in January 2009.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  

During the course of this appeal, VA examinations were 
performed in June 2005 and October 2008 to evaluate the 
service-connected degenerative disc disease of the lumbar 
spine.  In this regard, the Board notes that once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An 
opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  

During both VA compensation and pension examinations, the 
Veteran refused to perform the movements required for range 
of motion testing.  As a result, necessary medical evidence 
has not been obtained.  As will be discussed below, the 
medical evidence does not demonstrate that the Veteran is 
incapable of all motion of the lumbar spine, and therefore 
the Board finds that his refusal to perform range of motion 
testing does not show that he cannot perform it.  The Board 
finds that the medical opinions obtained are adequate.  The 
examination reports, provided by qualified medical 
professionals, are predicated on a full reading of all 
available records.  The examiners also provided rationale for 
the opinions, relying on and citing to the evidence reviewed.  
See Barr, supra.  Hence, the Board finds that despite the 
Veteran's unwillingness to fully participate in the 
examinations scheduled in connection with his claim, the 
examinations were adequate, and VA has met its duty to assist 
in the development of this claim.  38 C.F.R. § 3.159; see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that the duty to assist is not always a one-way street and if 
a Veteran desires help with his claim he must cooperate with 
VA's efforts to assist him).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

In sum, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

Higher Rating for Degenerative Disc Disease of the Lumbar 
Spine

The Veteran contends that his degenerative disc disease of 
the lumbar spine at L5-S1 is more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a  practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

As pertinent to this case, under the General Rating Formula 
for Diseases and Injuries of the Spine a 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is appropriate for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine.  
Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

In its August 2004 rating decision, the RO granted service 
connection and assigned an initial 20 percent evaluation for 
degenerative disc disease of the lumbar spine at L5-S1, 
effective from June 13, 2003, the date of receipt of the 
Veteran's claim for service connection.

The Veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5237, the diagnostic code for 
lumbosacral strain.  In determining whether the next higher 
40 percent rating is warranted, the pertinent evidence of 
record has been reviewed and a discussion of such evidence 
follows.

A VA outpatient treatment record dated in July 2003 reflects 
complaints of low back pain, with radiation into the lower 
extremities.    

On neurosurgical consult in January 2004, the Veteran 
complained of considerable back discomfort, for which he took 
pain medication.  He said that walking for more than 15 to 20 
minutes caused discomfort, along with standing for more than 
30 minutes.  On examination, there was diffuse lower lumbar 
tenderness with some radiation into the glutei.  Straight-leg 
raising tests produced discomfort bilaterally at 30 degrees.  
The Veteran could flex his back to approximately 30 degrees.  
There was no focal weakness in the lower extremities and 
reflexes were normal.

At a June 2004 VA examination, the examiner noted that he had 
reviewed the claims file.  The Veteran reported that he had 
recently concluded litigation for a work-related July 2002 
back injury related to moving a refrigerator.  He worked as a 
laborer for 23 years and as a warehouse worker in the 1980s.  
He had two workers' compensation cases and work-related 
injuries.  The examiner discussed the Veteran's medical 
records and reported medical history, and observed that the 
Veteran was a vague and possibly unreliable historian.  The 
Veteran reported that he used a cane because of decreased 
balance and had a history of recent mechanical falls related 
to uneven terrain and a decreased sense of equilibrium.  He 
reported that he was restricted in his activities by low back 
pain that radiated to both legs, right greater than left.  He 
reported constant pain that was relieved by lying down.  He 
also reported pain with lifting or bending and said his daily 
activities were restricted by back pain, specifically walking 
more than 20 minutes or standing more than 30 minutes.  

On examination, the Veteran walked with a slow, deliberate 
shuffling gait and had a cane.  The examiner again noted that 
he was a questionably accurate historian.  The lumbar spine 
was tender to palpation, and he had reduced lordosis of the 
lumbar spine.  Flexion of the spine was limited to 40 
degrees.  As to extension, the Veteran said he would not 
extend his spine because of pain.  Lateral bending was 
limited by pain to 10 degrees bilaterally, and he did not 
rotate the spine because of guarding.  The straight leg 
raising maneuver was performed with the Veteran sitting and 
his right leg was extended to 90 degrees of hip flexion with 
the knee extended with no complaints of pain.  On the left, 
there was some pain at 90 degrees with simultaneous knee 
extension and hip flexion.  Deep tendon reflexes were 2+.  
There was no focal weakness in the lower extremities.  He had 
normal sensitivity to touch.  The diagnostic impression was 
degenerative disc disease of the lumbar spine from L5-S1.

A September 2004 VA neurosurgery consult reflects that an 
examination of the low back revealed mild palpable spasms.  
Straight-leg raising tests showed hamstring tightness 
bilaterally at 70 degrees.  On neurological examination, 
sensory examination was normal to light touch in the lower 
extremities, and there was no focal weakness in the legs.  
The Veteran declined to attempt heel raising because he had 
recently strained his back while moving boxes.  The 
diagnostic impression was chronic mechanical back strain.

At a June 2005 VA examination, the Veteran reported that he 
was unemployed, having discontinued his education during 
hepatitis C treatment.  In the past he had worked as a 
laborer in construction.  The examiner noted that he had 
reviewed the claims file.  The Veteran complained of daily 
low back pain at the level of 8 to 9 that radiated to the 
legs, associated with weakness of the legs, stiffness, 
spasms, tenderness, fatigue, and lack of endurance.  He had 
no incapacitating episodes in the last 12 months.  His back 
pain was precipitated by movement such as bending, lateral 
bending, extension or rotation, and was alleviated by lying 
down.  He said his daily activities were limited by back 
pain, and normal activities such as walking were restricted.  
He felt that he was restricted to walking around the house or 
a few blocks distant from the house up to 1/8th of a mile, at 
which point he began to feel spasms.  Standing was limited to 
15 minutes, sitting to 15 to 20 minutes.  He said he 
experienced tingling in his toes at various times and said he 
had a history of some falls, the most recent of which had 
occurred four weeks earlier.  He had to lie down for 1 to 2 
hours per day to alleviate his back pain, and used a cane in 
the past but did not have one today.  He believed he was 
unable to work due to the severity of his symptoms, and had 
been advised to seek a non-weightbearing job.  He had not 
been able to complete his academic endeavor recently because 
of his treatment for hepatitis and generalized fatigue.  He 
also reported difficulty sitting in school because of back 
pain.  He reported that he did wear a back brace.  

On examination, the Veteran had pressured speech and appealed 
quite urgently for an increase in his percentage rating.  He 
used profanity and excessive emphasis during the course of 
this history and his examination.  He declined to flex 
forward when asked to do so, but while he was sitting, he was 
able to bend forward and pick a rubber band up from the floor 
after dropping it.  Also, at the end of the examination, he 
dropped a tissue on the floor and was able to bend forward 90 
degrees at the waist to pick up the tissue and dispose of it 
without complaint of pain.  Extension was to 0 degrees; the 
Veteran said that it was too painful to extend his spine.  
Rotation was not accomplished due to a statement of 
anticipated pain by the Veteran.  Lateral bending was also 
not done because the Veteran said he anticipated too much 
pain on bending laterally.  When he was sitting in a chair, 
the examiner was able to stretch the left leg out to 90 
degrees without complaint of pain.  When the right leg was 
stretched out, the Veteran complained of pain in the 
posterior thigh and back at 85 degrees.  Sensation was intact 
in the toes bilaterally.  Deep tendon reflexes were 2+ 
patellar and 2+ plantar.  The low back area was tender to 
palpation.  The pertinent diagnosis was degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
The examiner noted that the DeLuca factor was difficult to 
estimate given the apparent lack of reasonable effort to 
accomplish range of motion during this examination.  The 
examiner indicated a "speculative DeLuca" of 10 degrees, 
despite apparent excessive guarding and amplification of 
symptoms.  

By a statement dated in September 2005, the Veteran reported 
that he could not pick up paper from the floor without pain 
and the range of motion of his back was severely limited.

VA medical records dated from 2005 to 2008 reflect ongoing 
treatment, including medication, for low back pain.  A 
September 2005 VA urgent care note reflects that the Veteran 
was seen for complaints of a 5-day flare-up of low back pain 
after working with/lifting a heavy stone.  On examination, 
there was no muscle weakness, numbness or tingling or 
arthralgia, and there was no radiation.  There was no 
tenderness over the spine or in the paraspinal region.  
Straight-leg raising was negative.  There was a normal gait, 
sensory tests were normal, motor strength was 5/5, and deep 
tendon reflexes were normal.  The diagnostic assessment was 
low back pain after lifting.  On examination, one week later 
in September 2005, straight-leg tests were positive.  Motor 
examination was normal, and sensory examination was abnormal.  
He was unable to bend to touch his knees or stand on heels 
and toes because of pain.  The diagnostic assessment was 
chronic back pain.

A November 2005 VA X-ray study of the lumbar spine showed 
degenerative disc disease at L5-S1.  A November 2005 VA 
magnetic resonance imaging (MRI) scan of the lumbar spine 
showed multilevel degenerative disc disease, mild spinal 
stenoses at L3-4 and L4-5, and right intervertebral foraminal 
narrowing at L3-4.  In December 2005, the Veteran was seen in 
primary care, and complained of low back pain with occasional 
numbness and tingling in his legs.  On examination, there was 
no pain on palpation of the spine, but limited range of 
motion with bending.

In a brief handwritten note dated in February 2006, a private 
physician, W.T.O., MD, opined that the Veteran was 
significantly disabled, probably greater than 70 percent, due 
to a spinal injury.

An April 2007 VA physical therapy note reflects that the 
Veteran complained of low back pain.  On examination, he had 
an independent gait but was using a cane after hurting his 
back over the weekend cutting limbs.  Strength in the lower 
extremities was 4/5 due to back pain, he was able to stand on 
his heels and toes, and he could perform a half squat.  
Lumbar range of motion was as follows:  forward flexion was 
within normal limits, and there was limited back extension 
and bilateral side flexion due to back pain.  Straight leg 
raising was limited to 45 degrees due to tight hamstrings and 
back pain.  The low back was tender to palpation.

An October 2007 MRI scan showed degenerative changes with no 
evidence for significant neurologic compromise; the overall 
configuration was unchanged from November 2005.

At an October 2008 VA examination, the Veteran complained of 
low back pain and feet numbness.  He denied incapacitating 
episodes in the past 12 months.  On examination, strength was 
"4/2" in all extremities.  There was an altered gait with 
use of a cane.  A sensory examination was intact, and deep 
tendon reflexes were 2+ bilaterally.  The examiner noted that 
it was difficult to assess the cervical, thoracic and lumbar 
curves as the Veteran refused to stand erect.  An examination 
of the back showed no crepitus, tender areas or guarding with 
palpation.  

Regarding range of motion, the examiner noted that the back 
was painful with motion.  The examiner also concluded that 
there was obvious decreased range of motion since the Veteran 
refused to perform range of motion activities.  The examiner 
stated that he was unable to assess him for weakness, 
fatigue, spasm, lack of endurance, incoordination or atrophy.  
The Veteran would not perform lumbar flexion while straight-
legged, without holding on to the examination table, or in a 
complete standing erect position.  The examiner said that as 
a result of this, he could not appropriately assess his range 
of motion, but he would presume that the Veteran had anywhere 
from 10 to 40 degrees of range of motion.  The Veteran 
further refused to perform extension, lateral flexion, and 
lateral rotation of the low back due to pain.  The examiner 
noted that the Veteran also minimally performed range of 
motion of the upper and lower extremities, and the Veteran 
reported that his lack of range of motion of these joints was 
from radiating low back pain.  

After objective evaluation, the diagnosis was mild to 
moderate degenerative disc disease of the lumbosacral spine 
with complaints of pain, weakness, stiffness, heat, 
instability, locking, fatigue, numbness, lack of endurance, 
and decreased range of motion.  The examiner stated that the 
DeLuca factor was difficult to estimate given the apparent 
lack of reasonable effort to accomplish range of motion 
during the examination.  The examiner also noted apparent 
excessive guarding and amplification of symptoms.

Again, in order to be entitled to the next-higher 40 percent 
rating under Diagnostic Code 5237, the evidence must show 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

The Board finds no support for a 40 percent rating under 
Diagnostic Code 5237 based on the orthopedic manifestations 
of the Veteran's low back disability.  Indeed, despite the 
Veteran's refusal to perform range of motion of testing on 
the most recent VA compensation and pension examinations, the 
weight of the evidence fails to show any ankylosis of the 
thoracolumbar spine or limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  In fact, in a 
June 2004 VA examination, forward flexion was to 40 degrees, 
while on VA examination in June 2005, the Veteran was able to 
bend forward 90 degrees to pick an item up from the floor, 
despite his noted lack of reasonable effort during the range 
of motion of testing.  Flexion was also within normal limits 
in an April 2007 VA clinical record.

The Board acknowledges the Veteran's September 2005 statement 
to the effect that he could not pick up an item from the 
floor.  However, he was clearly able to do so at the time of 
his June 2005 VA examination.  The Board recognizes that his 
symptomatology could have worsened subsequent to the June 
2005 VA examination.  However, in this case multiple 
examiners offered opinions that he was a questionable 
historian and that he amplified or exaggerated his symptoms.  
Moreover, clinical evidence subsequent to his September 2005 
letter shows forward flexion to be within normal limits.  For 
example, in an April 2007 outpatient treatment note, it was 
noted that forward flexion was within normal limits, although 
extension and side flexion were limited.  (As noted above, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is to 90 degrees.)  On VA examination in 
October 2008, another examiner noted that the Veteran did not 
put forth adequate effort during the examination, and thus 
range of motion testing was not done.  Instead, the examiner 
proffered an estimated range of motion, which the Board finds 
to be of very limited probative value.  Such estimated range 
of motion will not be used for rating purposes as it does not 
constitute actual physical 

For all of the above reasons, the Board finds that the 
Veteran's statements as to the severity of his low back 
symptoms to be unreliable and hence of very limited probative 
value.  Accordingly, the Board finds that throughout the 
rating period on appeal, there is no medical evidence 
demonstrating forward flexion of the lumbar spine to 30 
degrees or less, and ankylosis has never been demonstrated.

In sum, then, an evaluation in excess of 20 percent under the 
general rating formula is not for application during the 
entire rating period on appeal.  Moreover, there is no other 
basis for a higher rating.  In this regard, the Board has 
considered whether an increased evaluation under Diagnostic 
Code 5243 is possible here on the basis of incapacitating 
episodes.  The rating criteria for intervertebral disc 
syndrome based on incapacitating episodes provides for a 40 
percent rating for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  
The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

As noted above, Note (1) requires an evaluation of any 
associated objective neurological abnormalities, including, 
but not limited to, bowel, or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

In this regard, the Board notes that some of the medical 
evidence relates the Veteran's service-connected history of 
prostatitis with urinary frequency and dysuria to his 
service-connected lumbar spine disability (see December 2005 
VA urology note and October 2008 VA examination report), and 
that the Veteran is already separately service-connected for 
this urinary condition, which is rated 40 percent disabling.  
The medical evidence of record includes essentially normal 
neurological findings in the lower extremities, and does not 
reflect that the Veteran has any separately compensable 
neurological abnormalities due to his degenerative disc 
disease of the lumbar spine, other than the already service-
connected prostatitis.

In sum, during the entire rating period on appeal, a rating 
in excess of 20 percent is not warranted for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  There is no support for assignment of a separate 
neurologic evaluation.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Rating for History of Prostatitis

In a December 2003 decision, the RO denied an increase in a 
40 percent rating for history of prostatitis.  A notice of 
disagreement was received from the appellant as to this issue 
in February 2004.  A statement of the case was issued in 
August 2004. A substantive appeal was received from the 
appellant in October 2004.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, at his October 2009 Board 
hearing, has withdrawn his appeal as to the issue of 
entitlement to an increased rating for history of prostatitis 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.



ORDER

A rating higher than 20 percent is denied for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine at L5-S1.

The appeal of the RO's denial of an increased rating for 
history of prostatitis is dismissed. 


REMAND

The Veteran has repeatedly asserted that his service-
connected disabilities prevent him from working on a full-
time basis.  By a letter dated in July 2005, a private 
physician, D.P.S., MD, opined that the Veteran's long history 
of back injury kept him from working.  A July 2009 VA mental 
health note reflects that the Veteran had difficulty holding 
down a job due to pain and depression.

The law provides that a TDIU rating may be granted upon a 
showing that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  Moreover, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, the TDIU claim is considered to have been 
raised by the record and thus is a component of the instant 
claim.  Accordingly, the Board has jurisdiction over this 
issue.  However, in the present case, additional development 
is required. Specifically, the RO must provide appropriate 
notice and adjudicate the claim.

Moreover, on remand, the Veteran should be accorded a VA 
examination to determine whether it is at least as likely as 
not that the Veteran is unable to obtain and maintain 
substantially gainful employment as a result of his service-
connected history of prostatitis with urinary frequency and 
dysuria, and his service-connected degenerative disc disease 
of the lumbar spine.  

The RO should also determine whether his service-connected 
disabilities reflect exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards for a TDIU rating and to 
warrant referral of the case to the Director of Compensation 
and Pension Service for consideration entitlement to TDIU on 
an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of 
records of relevant VA or private 
treatment records dated since August 
2008. Associate all such available 
records with the claims folder.

2.  The RO/AMC must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU rating and 
adjudicate such claim, to include 
obtaining a VA medical opinion on the 
following question:

Whether it is at least as likely as not 
that the Veteran is unable to obtain and 
maintain substantially gainful employment 
as a result of his service-connected 
history of prostatitis with urinary 
frequency and dysuria, and his service-
connected degenerative disc disease of 
the lumbar spine.  

3.  The RO should determine whether the 
Veteran's service-connected disabilities 
reflect exceptional factors such as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards for a TDIU 
rating and to warrant referral of the 
case to the Director of Compensation and 
Pension Service for consideration 
entitlement to TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 
3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


